Citation Nr: 0324866
Decision Date: 08/04/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-24 158A	)	DATE AUG 04, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for reduced visual acuity.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to October 1966.

This appeal comes before the Board of Veterans Appeals (Board) from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), denying service connection for reduced visual acuity.  In December 2001, the Board granted the veterans request to reopen a previously denied claim for service connection for reduced visual acuity.  The Board then remanded the issue to the RO for the development of additional evidence.  In June 2003, the veteran wrote that he was withdrawing his claim for service connection for reduced visual acuity.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a claim for service connection for reduced visual acuity.

2.  On June 11, 2003, prior to the promulgation of a decision in this appeal, the Board received the appellants request to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2002).

In June 2003, the appellant wrote that he wished to withdraw his appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




	                        ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
